Citation Nr: 1803002	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  14-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which, as relevant here, granted service connection for anxiety disorder and assigned a 10 percent disability rating, effective December 28, 2010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to associate with the record the most updated medical evidence, as well as to provide the Veteran with a VA examination in connection with his claim for an initial increase.  

Notably, the Veteran's only VA examination was in April 2011 in connection with his service connection claim.  In addition, the Veteran's representative argued in a May 2014 statement that this examination was "stale for evaluative purposes."   The fact that a VA examination is considered "stale" is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  However, the Veteran, in his April 2014 VA Form 9, indicated that his symptoms are worse than when previously examined.  Accordingly, a new examination should be afforded to him.  See Snuffer, supra.

Moreover, the record suggests that the Veteran was seen regularly at the VA facility in connection with his claim; however, the most recent mental health progress note is dated back to 2013.  On remand, his VA medical records should be updated.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's most recent VA medical treatment records are associated with the claims file, specifically from July 2013 to present.

2.   Thereafter, provide the Veteran with an appropriate VA examination to determine the nature, extent, and severity of his service-connected anxiety disorder.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Upon review of the claims file and interview of the Veteran, the examiner is asked to describe the symptoms and comment on the severity of the Veteran's service-connected anxiety disorder.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




